DETAILED ACTION
Summary 
This Office Action is responsive to the after final submission filed 01/26/2022.
Claims 1-2, 5-6, and 20 have been amended and claims 18-19 have been canceled.

Response to Arguments
Applicant’s arguments, see page 7, filed 01/26/2022, with respect to the prior art rejection of claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a money processing machine used for settlement of a transaction performed in a store, the machine comprising each and every one of the following limitations:
A banknote processing unit configured to perform depositing and dispensing of banknotes;
A coin processing unit configured to perform depositing and dispensing of coins;

The money processing machine is configured such that when the banknote processing unit of the coin processing unit is drawn from the housing, a unit disposed incised the accommodation unit is accessible from above or beneath the accommodation unit.
Claims 2-17 and 20 depend from claim 1 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876